Matter of Benlevi v New York City Dept. of Bldgs. (2017 NY Slip Op 03709)





Matter of Benlevi v New York City Dept. of Bldgs.


2017 NY Slip Op 03709


Decided on May 9, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2017

Acosta, J.P., Renwick, Mazzarelli, Gische, Gesmer, JJ.


3951 100191/16

[*1]In re Ira J. Benlevi, Petitioner-Appellant,
vNew York City Department of Buildings, Respondent-Respondent.


Ira J. Benlevi, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Fay Ng of counsel), for respondent.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered June 28, 2016, which denied the petition to annul the determination of respondent New York City Department of Buildings (DOB), dated January 26, 2016, and dismissed the proceeding brought pursuant to CPLR article 78, on the grounds that petitioner's revised penalty of the suspension of his filing privileges for three years and seven months was not excessive, unanimously affirmed, without costs.
Given the circumstances of this case, that petitioner falsely represented that he was licensed to practice architecture when, during his six-month suspension from practice, he filed post-approval amendments with the DOB, petitioner's penalty of three years seven months was not "shocking to one's sense of fairness" (Matter of Pell v Bd. Of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 237 [1974]). Despite the fact that petitioner's violations related to post-approval amendments to filings, and not new plans (cf. Matter of St. Clair Nation v City of New York, 14 NY3d 452, 454-455, 458 [2010]), the Supreme Court properly considered petitioner's continued refusal to acknowledge any wrongdoing in upholding the revised penalty (see Roman v New York City Dept. of Educ., 128 AD3d 590, 591 [1st Dept 2015]).
The article 78 proceeding was limited to petitioner's revised penalty, thus, his attempt to reargue the merits of his case are unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2017
CLERK